Honorable David Wade, M. D.            Opinion No. M-1033
Commissioner
Texas Department of Mental             Re:   When are employee~s
Health and Mental                            of Community Centers
Retardation                                  for Mental Health
BOX 12668, Capitol Station                   and Mental Retarda-
Austin, Texas                                tion Services included
                                             within the coverage of
                                             the Texas Unemployment
                                             Compensation Act ef-
                                             fective January 1,
                                             1972, and which Com-
                                             munity Centers are
                                             entitled to receive
                                             the exemption author-
                                             ized in Article
                                             6675a-3(c), Vernon's
Dear Dr. Wade:                               Civil Statutes.
     In your reauest for an opinion from this office YOU
refer to-the foilowing statutes:
     Article 5547-203, Section 3.01(a), Vernon's Civil Statutes,
which states in part:
     "Local agencies which may establish and operate
     community centers are a county, a city, a
     hospital district, a school district, or any
     organizational combination of two (2) or more
     of these."
     Article 6675a-3(c), Vernon's Civil Statutes, which states
in part:
     "Owners of motor vehicles, trailers and
     semi-trailers which are the property of and
     used exclusively in the service of the United
     States Government, the State of Texas, or any
     county, city, or school district thereof, shall
     apply annually to the department as provided

                              -5036-
Honorable David Wade, M. D., page 2,     (M- 1033)


     in Section 3-aa o,fthis Act to register all
     such vehicles, but shall not be required to
     pay the registration fees here~inprescribed,
     provided that aff1davi.tis made at the time
     of registrat~innby a person who has the
     proper authority that such vehicles are the
     property of and used exclusively in the
     service of ,theUnit.edStates Government,
     the State of Texas, or a county, cfty, or
     school distr.ictthereof, as the case may be."
     You further state in your opinion reques,t:
          "Twenty-one (21) Community Centers for
     Mental Health and Mental Retardation services
     have been established in this State by one
     or more of the aEoresa,idlocal agencies.
          "Four (4) Community Centers for Mental
     Health and Mental Retardation services have
     been established in this State by one or
     more of the aforesaid local agencies together
     with a State supported institution of higher
     education or a State supported medical school
     as authorized by a pre-existing law. (See
     H.B.3, 59th Le islature, .RegularSession
     1965, Chapter g7s Article
                        ,.     3, Sect.ion3.01(a),
     page 1;71),
          "These Ccmmun:i~ty
                           Centers employ and
     train pers~cnel to admi,nistertheir programs
     and services. Some of these Community Centers
     also have purchased mo~tor,veh.icles
                                        .tabe used
     in prov.id.ing
                  the,f,r
                        servi,c*s,and those mo.tor
     vehicles are reg;i,stered
                             :in.thename of the
     individual Community Cer~:t.er.
                                 "
     You then r,eque:st
                      our ~~pi,n.iu.~n
                                  on the following questions.
          "I* Under what t:,i
                            r,cumstane
                                     es ) if any,
     are the empl.




Honorable David Wade, M. D., page 3,     (M- 1033)


     effective January 1, 1972?
          "2. Which Community Centers, if any,
     established by those local agencies or any
     combination thereof, as heretofore described,
     are entitled to receive the exemption author-
     ized in Texas Revised Civil Statutes Annotated
     Article 6675a-3(c)?"
     Subsection (h) of Section 1 of Article 6959, Vernon's
Civil Statutes, pertaining to Social Security coverage for
county and municipal employees, provides:
          "(h) The term political subdivision
     includes an instrumentality of the State,,
     of one or more of its political subdivisions,
     or of the State and one or more of its
     political subdivisions, but only if such
     instrumentality is a juristic entity which
     is legally separate and distinct from the
     State or subdivision and only if its
     employees are not by virtue of their
     relation to such juristic entity employees
     of the State or subdivision."
     Attorney General's Opinion No. M-149, 1967, states in
part:
     II
          .Community Centers for mental health
          .   6

     and mental retardation are political sub-
     divisions within the provisions of Section
     1 of Article 695g, Vernon's Civil Statutes,
     and the employees of said political sub-
     divisions are entitled to social security
     coveragee"
     It is the opinion of this office that the Community Cen-
ters are "political subdivisions" as that term is used in the
'l'exas
      Unemployment Compensation Act, as amended, effective
January 1, 1972, and that 'eachCommunity Center is entitled
to election of coverage as provided in Article 5221b-6(b)(3),
Ve,rnon'sCivil Statutes, which states in part:
     “(3) A political subdivision of the State of
     Texas may voluntarily elect coverage for not
     less than .two (2) calendar years'and such
     election may be made with respect to (A) all

                              -5038.
.     .




    llonorable1,avl.d
                    Wade, M. I).,page 'I,    (M- 1033)


          services performed for the political sub-
          division, or (B) all services performed
          for all institutions of higher education
          and all hospitals operated by the political
          subdivision, or (C) all services performed
          for one (1) or more separate parts or
          divisions of the political subdivision;
          and, if such election is made, the employer
          shall pay reimbursements for benefits as
          provided in Section 7-A of this Act."
         In State Highway Commission, et al. v. Harris Counte
    Flood Control Dist., et al., 247 S.W.2d 135 (Tex.Civ.App.
    1952, error ref. n.r.e.) the court held that the Harris County
    Houston Ship Channel Navigation District and Harris County
    Flood Control District were political subdivisions but had
    their existence solely as agents of the State, and as agents
    of the State were relieved by Article 6675a-3 from the obli-
    gation to pay motor vehicle registration fees.
         The Community Centers have their existence as agents of
    the State for providing mental health and mental retardation
    services and as such are entitled to the exemption as author-
    ized by Article 6675a-3.
                                SUMMARY
               Community Centers for Mental Health and
          Mental Retardation services are political
          subdivisions as that term is used in the Texas
          Unemployment Compensation Act, as amended,
          effective January 1, 1972, and each Community
          Center is entitled to election of coverage
          as provided in Article 5221b-6(b)(3), V.C.S.
          All of the Community Centers are entitled
          to the exemption as authorized by Article
          6675a-3, V.C.S.




    Prepared by Michael E. Stork
    Assistant Attorney General

                                   -5039-
.   .




    Honorable David Wade, M. D., page 5,   (M- 1033)



    APPROVED:
    OPINION COMMITTEE
    Kerns Taylor, Chairman
    Bill Allen, Co-Chairman
    Harriet Burke
    Gordon Cass
    Austin Bray
    James Quick
    SAM McDaniel
    Staff Legal Assistant
    ALFRED WALKER
    Executive Assistant
    NOLA WHITE
    First Assistant




                                  -5040-